Barnard, P. J.
The plaintiff had the right to bring the action in case of a refusal by the trustees. The tender was not sufficient to arrest the action, unless it was a tender of all the interest upon the bonds which had nob agreed to postpone their claim to interest. Assuming a default, and the plaintiff’s right to sue, it is not material whether the affairs of the defendant are properly managed. The bondholders are entitled to take possession by a receiver and manage the property. The present management has no right in such a case, even it honest and capable. The order refusing a receiver should be reversed, with costs and disbursements, and the receiver appointed.